Citation Nr: 1131173	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In November 2010, the Board remanded these two issues to the agency of original jurisdiction (AOJ) for further development.  As discussed below, further development is necessary for a fair adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran was afforded a VA examination in September 2005, and he has also submitted a private audiogram dated in September 2006.  The Board previously found that it was unclear whether the VA examiner and the private provider were state-licensed audiologists, and whether the private provider utilized the Maryland CNC controlled speech discrimination test.  

Accordingly, the Board directed the AOJ to request the Veteran to provide a release for any records from the private provider, J.G., and to request clarification as to the status of any licensure and the test that was used.  In November 2010, the AOJ requested such information from the Veteran, and advised him that he could provide such information himself alternatively.  The Veteran did not respond to this request.

The Board also directed the AOJ to forward the entire claims to file to the individual who conducted the September 2005 VA examination, if she was still available, for clarification of whether she is a state-licensed audiologist.  The previous examiner was available, and the AOJ forwarded the claims file for her review and clarification.  In a January 2011 report, the examiner indicated that she is a state-licensed audiologist, and summarized the current medical evidence of record concerning the Veteran's hearing loss.  The Board observes that the AOJ notified the Veteran in November 2010 that he would be scheduled for a VA examination, and that it appears that he was only notified of the scheduled VA examination on the date of the actual scheduled review.  However, the prior remand only directed that the Veteran be scheduled for a VA examination, as opposed to a claims file review and clarification by the prior examiner, if the previous VA examiner was not available.  Therefore, this prior remand directive was completed.  

Nevertheless, the most recent medical evidence of record is the September 2005 VA examination report, and the September 2006 private audiological report.  The January 2011 VA examination report only summarizes the prior evidence dated through September 2006.  As such, it appears that there may be pertinent VA or private treatment records outstanding.  In addition, the Veteran stated in April 2011 that he believes his hearing loss has increased in severity, and he requested a new examination.  Notably, the Veteran's claim for left ear hearing loss was previously denied due to lack of a current hearing loss disability for VA purposes.

Therefore, the Board finds that the currently available evidence is too old for a fair adjudication of the Veteran's claims, and the case must again be remanded to obtain any identified, outstanding treatment records and to provide a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  The Veteran should also be given another opportunity to provide the necessary supplemental information concerning the September 2006 private audiogram, or to provide authorization for VA to do so.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran is afforded every possible consideration of his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records concerning his right or left ear hearing loss, and to complete an authorization and release (VA Form 4142) for any non-VA providers.  Specifically, request the Veteran to submit a completed VA Form 4142 to allow VA to obtain any outstanding records from J.G. at the First Coast Hearing Clinic, and to request clarification concerning the September 2006 evaluation.  In particular, clarification is needed as to the status of J.G.'s state licensure, if any, at the time of the September 2006 evaluation, and whether the word recognition scores reported reflect the results of a Maryland CNC controlled speech discrimination test.  Also, advise the Veteran that he may obtain and submit any such records and clarification if he chooses to do so.

2.  Thereafter, request copies of any VA treatment records dated since April 2005, as well as any outstanding non-VA records for which proper authorization is received.  Also, if authorization is received, request clarification from J.G. with the First Coast Hearing Clinic as to whether she was a state-licensed audiologist, and whether the word recognition scores reported in September 2006 reflect the results of a Maryland CNC controlled speech discrimination test.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  After all identified, available records have been associated with the claims file, schedule the Veteran for a VA examination with a state-licensed audiologist.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  In particular, the report should document the puretone thresholds, speech discrimination scores, and any functional effects of the Veteran's service-connected right ear hearing loss.

In addition, if the Veteran's nonservice-connected left ear hearing loss meets the criteria for a VA disability under section 3.385, the examiner should state whether it is at least as likely as not (probability of 50 percent or more) that such disability was incurred or aggravated as a result of his active service, or is otherwise secondary to or aggravated by the service-connected right ear hearing loss.  A complete rationale must be provided, and all lay and medical evidence should be considered.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

